       Case 2:09-cr-00181-HB Document 40 Filed 06/22/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
             v.                       :
                                      :             NO. 09-181
MIKELL NESBITT                        :


                                   ORDER

          And now, this     22nd   day of June 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that the emergency motion of defendant Mikell Nesbitt to suspend

or reduce sentence under 18 U.S.C. § 3582(c)(1)(A) (Doc. # 37)

is DENIED.



                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                                                      J.
